Citation Nr: 0526068	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1985 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  

In October 2003, the appellant testified before the 
undersigned Acting Veterans Law Judge at a Board hearing in 
Atlanta, Georgia.  In May 2004, the Board reopened and 
remanded the appeal for further development.


FINDING OF FACT

The veteran's current psychiatric disorder first manifested 
many years after service, and is not related to any incident 
of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1113, 
1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has satisfied its 
duty to notify the appellant and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In November 2001, prior to the 
initial unfavorable rating decision denying his claim to 
reopen, the appellant was provided a letter that complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the new and material evidence claim.  
After the Board reopened his claim, the appellant was 
provided a letter in June 2004 that fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding the service connection claim.  In this 
regard, the letter informed the appellant of the information 
and evidence necessary to substantiate a claim for service 
connection, and of his and VA's respective duties for 
obtaining evidence.  The appellant was advised to submit all 
pertinent evidence in his possession.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
appellant's service medical records, post-service VA and non-
VA medical records, a VA examination report, and statements 
made by the appellant in support of his claim.  Additionally, 
at the October 2003 Board hearing, the appellant testified 
that he is receiving treatment only at a VA medical facility.  
In this regard, the Board observes that there are no 
outstanding private medical records.

Under the circumstances in this case, the Board finds that 
the appellant has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a psychosis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  Such a 
presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002). 

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The United 
States Court of Appeals for the Federal Circuit has adopted 
the General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 



Discussion

The appellant contends, in essence, that his current 
psychiatric disorder, most recently diagnosed as 
schizoaffective disorder of the depressed type and major 
depressive disorder with psychosis, is related to the 
adjustment disorder diagnosed in service.  Alternatively, he 
contends that his current psychiatric disorder is the same 
disorder that he had in service and that it was misdiagnosed 
as a personality disorder.  He also asserts that his problems 
began in service when his roommate threatened to kill him one 
night with a knife.

After a careful review of the record, the Board finds that 
the appellant's current psychiatric disorder, to include 
schizoaffective disorder of the depressed type, and major 
depressive disorder with psychosis, did not have its onset 
during service, and first manifested many years after 
service.  In this regard, service medical records contain no 
findings or diagnoses of either schizoaffective disorder of 
the depressed type or major depressive disorder with 
psychosis.  Furthermore, the August 1987 separation 
examination report reflects normal psychiatric findings.

The Board notes that his service medical records contain an 
August 1987 psychology consultation report reflecting 
diagnoses of adjustment disorder with mixed emotional 
features, and mixed personality disorder with immature and 
passive-dependent traits (also inadequate).  Mental status 
examination found normal to subdued mood and affect, no 
psychosis, good insight, no suicidal intent, and impaired 
judgment under stress.  The recommendation was to transfer 
the appellant to a more benign duty station and, if he 
continues to suffer emotionally with consequential 
performance problems, to strongly consider administrative 
separation for unsuitability.

With respect to the diagnosis of a mixed personality 
disorder, the Board points out that personality disorders as 
such are not diseases or injuries subject to compensation.  
38 C.F.R. § 3.303(c).  Such defects can be subject to 
superimposed disease or injury and that, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990).  The 
Board observes, however, that the appellant's service medical 
records fail to show that he suffered any superimposed 
disease or injury during service.  

With respect to the in-service diagnosis of an adjustment 
disorder, the Board observes that the appellant's current 
diagnosis does not include an adjustment disorder.  Moreover, 
as will be discussed below, the medical evidence of record 
establishes that the veteran's current psychiatric disorder 
is not related to the adjustment disorder diagnosed in 
service.  

The Board finds that the appellant's current psychiatric 
disorder, to include schizoaffective disorder and major 
depressive disorder, is not related to any incident of 
service.  In support of this finding, the Board notes the 
following evidence of record.

A December 2004 VA examination report reflects the 
appellant's reported history that all of his problems started 
in service in 1987 when he was threatened by his roommate who 
had been drinking and he heard some voice in his head telling 
him to stab himself.  The appellant stated that his first 
hospitalization after discharge was in November 1987 after he 
broke up with his fiancé and overdosed on Anacin.  He stated 
that he was again hospitalized in May 1988 after overdosing 
on Tylenol because of an inability to find a job.  He stated 
that he was admitted to a VA medical center in June 1988 for 
depression after sexually molesting a cousin, and again in 
March 1989 after an overdose after sexually molesting his 
cousin.  

The report reflects diagnoses of major depressive disorder 
with psychosis on Axis I and borderline personality traits 
evidenced by impulsivity and fear of abandonment on Axis II.  
The examiner stated that the appellant has a long history of 
depression, feelings of low self-worth, helplessness, 
hopelessness, isolation, and problems with sleep, 
concentration, and increased depressive episodes.  The 
examiner noted that the appellant did well in service until 
an incident with his roommate, when he was seen by a 
psychiatrist.  The examiner further noted that the appellant 
was diagnosed with adjustment disorder but he was not 
psychotic at that time.  The examiner opined that the 
diagnosis of adjustment disorder given at that time most 
likely has no relationship to his present psychiatric 
diagnosis and problems.  The examiner also opined that the 
present diagnosis of major depressive disorder with psychosis 
is unlikely related to his active military service, and that 
it manifested with events occurring after military service.

A September 1995 psychological evaluation reflects an Axis I 
diagnosis of psychotic disorder, not otherwise specified 
(atypical psychosis) and rule-out schizophrenia, and 
pedophilia by history.  The Axis II diagnosis was personality 
disorder, not otherwise specified.  The examiner noted that 
the etiology of the psychotic disorder was unclear.  The 
examiner further noted that the psychiatric history suggested 
that the veteran's psychiatric features have been the result 
of a severe mixed personality disorder with prominent 
borderline and schizotypal traits.  The examiner noted that 
individuals with this type of severe characterological 
disorder often decompensate and deteriorate in a manner 
suggestive of overt psychosis.  

The above evidence shows that the veteran's current 
psychiatric disorder manifested after service and is not 
related to service, to include the in-service diagnoses of 
adjustment disorder and the veteran's report of a threat on 
his life by his roommate.

The Board acknowledges the October 2000 letter from Dr. C. 
stating that, from the appellant's description of his 
illness, it is apparent that a psychotic component has 
existed since its inception and that it encompasses more than 
a personality disorder.  The Board notes that Dr. C. based 
her opinion on medical history provided by the appellant.  In 
this regard, the Board observes that the United States Court 
of Appeals for Veterans Claims has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Furthermore, the Board finds the opinion of the 
above VA examiner to be more probative because it was based 
on a review of the appellant's claims file, which included 
Dr. C.'s opinion.  The remaining medical evidence of record 
does not provide an etiology for the veteran's current 
psychiatric disorder and does not medically relate the 
disorder to the veteran's period of service.  

The Board also acknowledges an August 1998 letter from Dr. R. 
stating that the veteran has schizophrenia, paranoid type, 
and that his condition worsened as a function of stress that 
his military service imposed.  Schizophrenia was not noted on 
the examination for entrance into service.  In order to rebut 
the presumption of soundness, clear and unmistakable evidence 
would be needed to show that schizophrenia preexisted 
service, and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002).  As noted above, the service medical 
records do not show a diagnosis of schizophrenia.  There is 
no competent evidence of a pre-service diagnosis of 
schizophrenia.  The Board finds that Dr. R.'s statement is 
not probative.  There is no indication in the statement that 
he has reviewed the veteran's claims folder, including the 
service medical records before rendering the medical opinion.  
Dr. R. does not provide any reasons or bases for his 
conclusion that the schizophrenia existed prior to service.  
He does not refer to any evidence which supports his 
conclusion.  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
finds that the statement by Dr. R. is not probative, and it 
does not establish that schizophrenia clearly and 
unmistakably existed prior to service.  

The Board also points out that the competent medical evidence 
of record shows that the veteran does not currently have 
schizophrenia; the current diagnosis is major depressive 
disorder with psychosis.  The record shows that the most 
recent diagnosis of schizophrenia was in 2000; the diagnosis 
was subsequently changed to schizoaffective disorder and 
depressive disorder.  A June 2001 VA treatment record 
indicates that the veteran's diagnosis changed over the years 
from psychotic and depressive disorders not otherwise 
specified to chronic schizophrenia, but considering the 
intense affective component, schizoaffective disorder was the 
more appropriate diagnosis.  Schizophrenia was not diagnosed 
upon VA examination in December 2004.  Accordingly, the 
statutory presumption of soundness has not been rebutted; and 
the veteran is presumed to have been in sound condition at 
the time of entry into active duty.  In the absence of a pre-
existing disease or injury, aggravation of same is an 
impossibility.  See 38 U.S.C.A. §§ 1111, 1153.   

The Board further acknowledges that a November 1987 VA 
medical certificate reflects a diagnosis of depression with 
personality disorder.  In this regard, the Board observes 
that this falls within the presumptive one-year period 
following separation from service.  However, depression is 
not a psychosis.  See American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV).  Depression is not subject to 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  

Also, as discussed above, there is probative medical evidence 
which establishes that the veteran's current psychiatric 
disability, which is diagnosed as major depressive disorder, 
is not related to the veteran's period of service.  The 
December 2004 VA examination indicates that the appellant 
stated that he attempted suicide after breaking up with his 
fiancé and the examiner essentially found that the 
appellant's depression immediately following service is not 
related to service.  Indeed, the November 1987 report itself 
reflects that the appellant broke up with his fiancé the 
previous day and that he had gotten in over his head 
financially with a new car, becoming depressed about 
initially paying for it and even tried to run the car off the 
road.  Thus, the competent evidence of record establishes 
that the appellant's depression is not related to his period 
of service.  

Review of the record reveals that a psychosis was not 
diagnosed within one year from the veteran's separation from 
service in September 1987.  The November 1987 VA treatment 
records do not reflect a diagnosis of a psychosis.  A 
December 1987 VA mental health clinic treatment record 
indicates that depression, personality disorder and schizoid 
personality disorder needed to be ruled out and additional 
testing was recommended.  Records show that the veteran 
cancelled additional appointments in January and February 
1988.  VA treatment records show that the veteran was 
hospitalized from May 19, 1988 to June 8, 1988.  The 
discharge diagnosis was personality disorder, not otherwise 
specified.  It was noted that testing was consistent with 
schizotypal personality disorder.  A July 1988 VA treatment 
record notes that there was no evidence of a psychosis.  VA 
mental health treatment records dated in August 1988 and 
September 1988 note that the veteran had no psychotic 
symptoms; mixed personality disorder was diagnosed.  There is 
no evidence of a diagnosis of psychosis within one year from 
service separation.  The evidence of record shows that 
psychosis was first diagnosed in 1995; psychotic disorder, 
not otherwise specified (atypical psychosis) was diagnosed.  
Thus, service connection for a psychosis on a presumptive 
basis is not warranted.  
 
The Board also notes that the March 1995 VA discharge summary 
which reflects that the appellant had his first psychotic 
break in service in 1987.  The Board observes, however, that 
this statement appears to merely reflect a recordation of 
historical information relayed by the appellant, rather than 
indicating a medical opinion that the appellant indeed 
suffered a psychotic break in service.  In this regard, the 
Board observes that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board also points 
out that the appellant's contemporaneous August 1987 service 
medical records specifically noted the absence of psychoses.

Lastly, the Board acknowledges the appellant's contentions 
that his psychiatric disorder is related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a psychiatric disorder is not 
warranted, since there is no evidence of a relationship 
between the current psychiatric disorder and the veteran's 
period of service, and the persuasive evidence of record 
establishes that the current psychiatric disorder first 
manifested many years after service, and is not related to 
service.  The Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for a psychiatric disorder.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


